Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                        No. 04-18-00881-CV

                                 The CITY OF SAN ANTONIO,
                                          Appellant

                                                  v.

                                         Elena HERRERA,
                                              Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-10253
                          Honorable Antonia Arteaga, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

         In accordance with this court’s opinion of this date, the trial court’s order denying the plea
to the jurisdiction is REVERSED and judgment is RENDERED dismissing Elena Herrera’s claims
against the City of San Antonio.

       We ORDER the City of San Antonio shall recover, and Elena Herrera shall pay, the costs
incurred in this court.

       SIGNED August 21, 2019.


                                                   _____________________________
                                                   Luz Elena D. Chapa, Justice